            Case 5:19-cv-00603-XR Document 8 Filed 09/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 MALIBU MEDIA, LLC,                              §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §     Civil Action No. SA-19-CV-603-XR
                                                 §
 JOHN DOE,                                       §
                                                 §
         Defendant.                              §

                                    SHOW CAUSE ORDER

        On this date, the Court considered the status of the above-styled and numbered cause. The

Court finds that this cause of action was commenced by the filing of the plaintiff’s complaint on

June 4, 2019. Docket no. 1. Even though over 90 days have passed since that filing, the Court has

no record that the Defendant in this case has been served or has agreed to waive service. In other

cases, Malibu Media has moved for additional time to effect service, but no such motion has been

filed in this case.

        Rule 4(c) of the Federal Rules of Civil Procedure provides in pertinent part: “The plaintiff

is responsible for having the summons and complaint served within the time allowed by Rule 4(m)

and must furnish the necessary copies to the person who makes service.” FED. R. CIV. P. 4(c)(1).

Proof of service must be made to the court by filing the server’s affidavit. FED. R. CIV. P. 4(l)(1).

Rule 4 further provides that:

        If a defendant is not served within 90 days after the complaint is filed, the court—
        on motion or on its own after notice to the plaintiff—must dismiss the action
        without prejudice against that defendant or order that service be made within a
        specified time. But if the plaintiff shows good cause for the failure, the court must
        extend the time for service for an appropriate period.




                                                 1
           Case 5:19-cv-00603-XR Document 8 Filed 09/24/19 Page 2 of 2



FED. R. CIV. P. 4(m). The 90-day time period for service has expired in this case and there is no

indication that the defendant has been properly served or has agreed to waive service.

       On or before September 30, 2019, Plaintiff shall show cause in writing why this case

should not be dismissed under Rule 4(m) or shall file a motion to extend the time for service.

Failure to respond by that date will result in this case being dismissed.

       It is SO ORDERED.

       SIGNED this 24th day of September, 2019.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                2
